 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CHARITY AKIN,                                        )   Case No.: 1:19-cv-0608 - JLT
                                                          )
12                  Plaintiff,                            )   ORDER GRANTING DEFENDANT’S
                                                          )   REQUEST FOR AN EXTENSION OF 45
13          v.                                            )   DAYS AND DIRECTING THE
14   COMMISSIONER OF SOCIAL SECURITY,                     )   COMMISSIONER TO FILE A RESPONSE NO
                                                          )   LATER THAN FEBRUARY 24, 2020
15                  Defendant.                            )
                                                          )   (Doc. 15)
16
17          Charity Akin seeks judicial review of the administrative decision denying her application for
18   Social Security benefits and filed her opening brief in the action on December 10, 2019. (Doc. 14)
19   Pursuant to the terms of the Scheduling Order, the responsive brief will be due January 9, 2020. (See
20   Doc. 6 at 2) On January 2, 2020, the Commissioner filed a stipulation of the parties for an extension of
21   45 days to respond to the opening brief. (Doc. 15)
22          The Scheduling Order allows for a single extension of thirty days by the stipulation of the
23   parties, which has not yet been used by the parties. (Doc. 6 at 3) However, beyond the request for
24   thirty days, “requests to modify [the scheduling] order must be made by written motion and will be
25   granted only for good cause.” (Id. at 3) Accordingly, the Court construes the stipulation of the parties
26   to be a motion for modification of the scheduling order. The Commissioner asserts the extension is
27   necessary due to counsel’s workload. (Doc. 15 at 1) According to the Commissioner, “counsel has
28   worked on approximately 15 district court cases, as well as a Ninth Circuit appeal,” since Plaintiff’s

                                                          1
 1   opening brief was filed on December 10. (Id. at 1-2) The Commissioner contends the “[a]dditional
 2   time is required to review the record, to evaluate the numerous issues raised in Plaintiff’s brief, to
 3   determine whether options exist for settlement, and if not, to prepare Defendant’s response to Plaintiff’s
 4   motion.” (Id. at 2) Plaintiff does not oppose the request, and it does not appear Plaintiff would suffer
 5   prejudice for the delay. Accordingly, the Court ORDERS:
 6          1.      The request for an extension of 45 days (Doc. 15) is GRANTED; and
 7          2.      The Commissioner SHALL file a response to the opening brief no later than
 8                  February 24, 2020; and
 9          3.      The Commissioner is advised no further extensions of time will be granted without the
10                  filing of a motion supported by exceptionally good cause.
11
12   IT IS SO ORDERED.
13      Dated:     January 7, 2020                              /s/ Jennifer L. Thurston
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
